DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7: the lower base module cannot comprise the first access hatch on at least one of the lateral faces of said lower base module as required by the claim, since the first access hatch has been described to be part of the upper electronic module in parent claim 1. Claim 3 provides a second access hatch on the lower base module, though claim 7 does not depend from claim 3. Presently it is unclear if claim 7 is attempting to move the access hatch or require two different access hatches, since the same term is used with respect to two different locations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrou et al. (US 9,581,226 B2) in view of Koga et al. (US 10,293,802 B2).
Regarding claim 1: Petrou teaches a rudder bar (20) for an aircraft (c. 1, ℓ. 5-8), said rudder bar comprising: 
at least first and second pedals (left and right 76) and a set of functionalities (c. 4, ℓ. 12-17); and 
a main module (at 24) comprising at least said first and second pedals and said set of functionalities (see fig. 2), said main module being one-piece and detachable (c. 1, ℓ. 50-58, c. 4, ℓ. 1-5: “a compact module that may be rapidly installed and/or replaced as needed”), 
wherein the main module comprises, for integrating the set of functionalities, a central module comprising a lower base module (40) and an upper electronic module (including 112).
Petrou does disclose some electronics (sensor arrangement 112), but is silent to the connection between the pedal module and the flight computer and is therefore silent to an upper electronic module detachably mounted on the lower base module and comprising at least one first access hatch.
Koga teaches a vehicle operator control pedal module (A) with a pedal (B) and disclosed for use as a vehicle brake applicable to various configurations of vehicles (c. 3, ℓ. 26-43), comprising a central module (A1) having a base module (100) and an electronic module (7), the electronic module detachably mounted on the base module (c. 9, ℓ. 28-39), wherein the electronic module comprises at least one first access hatch (c. 9, ℓ. 40-42: cover 76). The electronic module has a housing (71) which contains the electronics related to the pedal module including sensors (c. 5, ℓ. 26-45: the devices which sense the movement of the pedal; c. 9, ℓ. 15-17, c. 10, ℓ. 4-25: control board 80).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the rudder module of Petrou with an electronics module detachably mounted on the base module and comprising at least one first access hatch as taught by Koga for the purpose of facilitating ease of repair or replacement of the electronics associated with the rudder pedal module.
Regarding claim 2: Petrou, as modified, provides the rudder bar as claimed in claim 1, wherein, in a mounted position, the upper electronic module is rigidly connected to the lower base module via front centering elements (Koga figs. 2, 4: walls 72b) and rear attachment elements (c. 9, ℓ. 33-39: four bolts disclosed, at least the bolts on the rear end of the housing may be rear attachment elements).
Regarding claim 3: Petrou, as modified, provides the rudder bar as claimed in claim 2, wherein the lower base module comprises at least one second access hatch (Petrou fig. 2: one of the two halves of housing 24 may be considered as a second access hatch).
Regarding claim 5: Petrou, as modified, provides the rudder bar as claimed in claim 1, wherein the main module further comprises first and second pedal modules (Petrou 22), each of said first and second pedal modules comprising one of the first and second pedals (Petrou fig. 3), each of said first and second pedal modules mounted on an associated lateral face of the lower base module (Petrou fig. 3). From reference to figs. 1, 3 and 8, the first and second pedal modules of Petrou appear to be fastened to carriages 80, making the pedal modules detachably mounted on the sides of the lower base module. However in the event that this is not the case, in the alternative, Petrou teaches fasteners more generally with respect to the chassis members (c. 4, ℓ. 27-34) and Koga depicts a removable pedal (figs. 1-2: pedal B shown coupled to rod B1 in fig. 1 and omitted in fig. 2 where the attachment lug can be seen). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the pedal modules of Petrou to be detachably mounted on the sides of the lower base module, for the purpose of enabling the replacement of worn or broken parts.
Regarding claim 7: Petrou, as modified, provides the rudder bar as claimed in claim 5, wherein the lower base module comprises the at least one first access hatch on at least one of the lateral faces of said lower base module (Petrou fig. 1-2: access hatches are shown on either side of housing 24 to accept pedal assemblies 22; alternatively one of the halves of housing 24 may be considered as an access hatch).
Regarding claim 8: Petrou, as modified, provides the rudder bar as claimed in claim 1, further comprising a pedal feel and compensation unit (180), integrated into the central module of said main module (c. 6, ℓ. 51-67: spring 180 provides pilot feel; note that in fig. 8 the spring appears to be missing the reference character 180, but it can clearly be seen immediately above the arrow associated with linear direction 184).
Regarding claim 9: Petrou, as modified, provides the rudder bar as claimed in claim 8, wherein the pedal feel and compensation unit comprises at least one of the following elements: a clutch solenoid, a shaft clutch, a compensation motor (c. 6, ℓ. 3-37: motor 126 compensates the pedals for different pilot heights), rudder bar shaft position sensors (112), compensation shaft position sensors, feel springs (fig. 8, c. 6, ℓ. 51-67: spring 180).
Regarding claim 10: Petrou, as modified, provides the rudder bar as claimed in claim 1, wherein the central module of said main module comprises at least one component (26) mounted by a dedicated locking/unlocking system (40) (Petrou fig. 2: barrel cam arrangement 26 is mounted by a dedicated locking/unlocking system in the form of chassis assembly 40 including end plates 46, 48, 52, 54, 56, 58 and rails 42, 44, which are fastened together to enclose barrel cam arrangement 26, c. 4, ℓ. 18-34).
Regarding claim 12: Petrou, as modified, provides the rudder bar as claimed in claim 1, further comprising at least one curved support frame (such as 48/58) configured to be integrated into a floor of the aircraft (by virtue of being mounted to the floor), and wherein said main module (at 90) is configured to be able to be moved and positioned on the curved support frame using a movement unit (adjustment mechanism 120).
Regarding claim 14: Petrou, as modified, provides an aircraft (Petrou c. 4, ℓ. 11-17) comprising a rudder bar according to claim 1 (as discussed above regarding claim 1).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrou in view of Koga as applied to claim 5 above, and alternatively further in view of mk Technology Group (website “mk Recirculating Ball Bearing Guides” at mk-group.com via the Internet Archive dated March 12, 2018).
Regarding claim 6: Petrou, as modified, provides the rudder bar as claimed in claim 5, wherein the lower base module comprises, on each of the lateral faces, guide rails (42 and 44) configured to engage with recirculating ball bearing packs, fixed on corresponding one of the first and second pedal modules (fig. 3 or 8: wheels 82, 84 on the carriage engage with the guide rails 42, 44). It is considered that the claim may not positively recite the recirculating ball bearing packs, in which case the guide rails of Petrou are configured to engage with recirculating ball bearing packs fixed on the pedal modules in the sense that recirculating ball bearing packs could be incorporated in the carriages 78 without altering the structure or function of the guide rails 42, 44. 
However, in the event that this is not the case and the claim requires recirculating ball bearing packs to be fixed on the first and second pedal modules, mk Group teaches the use of recirculating linear bearing roller carriages on rails, featuring high load capacity and outstanding precision (1st paragraph) as well as high stiffness and compact design (under “Features”). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the rudder module of Petrou, as modified by Koga, with recirculating ball bearing packs as taught by mk Group on the carriages of Petrou because of the high load capacity, stiffness and precision as well as the compact design of recirculating ball bearing guides.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrou in view of Koga as applied to claim 1 above, and further in view of Huynh et al. (US 10,017,242 B2).
Regarding claim 10: Petrou, as modified, provides the rudder bar as claimed in claim 1, but fails to teach a dedicated locking/unlocking system comprising a housing with a single access opening, a guide shaft opposite the access opening and a closure device mounted in an articulated manner and configured to at least partially close said access opening and to lock the at least one component installed in the housing.
Huynh teaches an aircraft rudder pedal module wherein the central module of said main module comprises at least one component (spacer 204) mounted by a dedicated locking/unlocking system (200) which comprises: 
a housing (sidewall 117) configured to receive the at least one component, said housing comprising a single access opening (slot 114) and a guide shaft (rod 216) arranged at an end opposite the access opening (see fig. 5); and 
a closure device (lock 222) mounted in an articulated manner and configured to at least partially close said access opening (fig. 5: lock 222 lies at least partially in front of the slot 114) and to lock the at least one component installed in the housing (lock 222 locks the spacer 204 in the housing).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the rudder module of Petrou, as modified by Koga, with a rudder module locking system as taught by Huynh for the purpose of enabling the rudder module to be locked, for example during maintenance (Huynh c. 1, ℓ. 10-24).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrou in view of Koga as applied to claim 1 above, and further in view of mk Technology Group (website “mk Recirculating Ball Bearing Guides” at mk-group.com).
Regarding claim 13: Petrou, as modified, provides the rudder bar as claimed in claim 12, wherein the movement unit comprises a guide system comprising two guide rails (Petrou ribs 106) mounted on the support frame (since they are mounted to the floor) and engaging with the main module (via mounting bars 104 mounted to barrel cam 90). Petrou fails to teach rollers rotationally mounted on the mounting bars 104. However, mk Group teaches recirculating ball bearing units comprising guide carriages having ball bearings and which engage with tracks (paragraphs 1-2). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the adjustment mechanism of Petrou with tracks and recirculating ball bearing units as taught by mk Group for the purpose of reducing the friction of adjustment.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647